DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Specification filed on 07/17/2020 has been entered by the Examiner.
Claim Objections
Claim 2-8 and 10-17 is objected to because of the following informalities:  
Regarding claims 2-7, “A hinge cover member” (line 1) needs to be changed to --The hinge cover member--.
Claim 6 recites the limitation "the first cover member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 10-17, “A vehicle” (line 1) needs to be changed to --The vehicle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Japanese reference JP 2016 022782 A .
Regarding claim1, Japanese reference JP 2016 022782 A discloses (paragraph [0023]-[0039]; figures 1-4) a hinge cover member (11) for use with a swan neck type hinge (9) for attaching a closure (7) to a vehicle body, the hinge having a mounting structure (figures 2-4) at one end of a hinge arm (9b, 9c) for attaching the hinge arm to the closure, the hinge cover member comprising an elongated channel shaped portion for receiving the hinge arm and a housing portion (figure 3) at one end of the channel portion configured to overlie part of a surface of the closure about the mounting structure (compare figures 3 and 4) and wherein the housing portion defines at least one formation (14) for attaching an edge of a trim panel (13) mounted to the closure to the housing portion. 
Regarding claims 2 and 3, Japanese reference JP 2016 022782 A discloses the clip formation (14)

Regarding claims 10-12, slight modifications that would be obvious to the person skilled in the art. See also Japanese reference JP 2016 022782 A as shown in figure 2.
Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe et al. US 20015/0183382 A1.
 Tanabe et al. US 20015/0183382 A1 also discloses a hinge cover member comprising all the features of claim 1 (see paragraph [0012], [0018] -[0020]; figure 1-5); hinge cover member (10), elongated channel shape portion (30) and housing portion (90), mounting structure (figure 5), formation (see figures 2 and 5).
Regarding claims 9 and 17, Tanabe et al. US 20015/0183382 A1 discloses a vehicle having a body by a swan neck type hinge, the hinge having an elongated hinge arm attached to the closure at one end by a mounting structure, wherein a hinge cover member as claimed in claim 1 is mounted to the hinge arm (claim 9); and where in the closure is a boot lid (claim 17) as shown in figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claims 4-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference JP 2016 022782 A in view of Japanese reference JP 3 260114 B2.
Japanese reference JP 2016 022782 A discloses the hinge cover member does not show spaced side walls and a base region, locking projections, locking formation in the hinge arm, locating ribs.
Japanese reference JP 3 260114 B2 (figure 1-6); teaches the hinge cover member (20) with spaced side walls (21, 22) and a base region (23), locking projections (26), locking formation (3a) in the hinge arm, locating ribs (25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hinge cover member of Japanese reference JP 2016 022782 A with spaced side walls and a base region, locking projections, locking formation in the hinge arm, locating ribs, as taught by Japanese reference JP 3 260114 B2, in order to secure the cover member to the hinge arm. 
s 4-7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. US 20015/0183382 A1 in view of Japanese reference JP 3 260114 B2.
Tanabe et al. US 20015/0183382 A1 discloses the hinge cover member does not show spaced side walls and a base region, locking projections, locking formation in the hinge arm, locating ribs.
Japanese reference JP 3 260114 B2 (figure 1-6); teaches the hinge cover member (20) with spaced side walls (21, 22) and a base region (23), locking projections (26), locking formation (3a) in the hinge arm, locating ribs (25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hinge cover member of Tanabe et al. US 20015/0183382 A1 with spaced side walls and a base region, locking projections, locking formation in the hinge arm, locating ribs, as taught by Japanese reference JP 3 260114 B2, in order to secure the cover member to the hinge arm. 
	
Allowable Subject Matter
Claims 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612